Case 3:20-cv-01465 Document 1-22 Filed 02/27/20 Page 1 of 5




       EXHIBIT 22
MGI Prepares to Sell Sequencers in North America, Europe; Announces Propriet... Page 1 of 4
            Case
         Case      3:20-cv-01465 Document
                3:19-cv-03770-WHO            1-22
                                      Document     Filed
                                                29-5      02/27/20
                                                       Filed        Page
                                                             07/31/19    2 of25of 5
                                                                      Page



   This is Google's cache of https://www.genomeweb.com/sequencing/mgi-prepares-sell-sequencers-north-america-
   europe-announces-proprietary-sequencing. It is a snapshot of the page as it appeared on Jun 23, 2019 04:53:27
   GMT. The current page could have changed in the meantime. Learn more.

   Full version      Text-only version     View source
   Tip: To quickly find your search term on this page, press Ctrl+F or :J:€-F (Mac) and use the find bar.




  ~          nomeweb

 MGI Prepares to Sell Sequencers in North America,
 Europe; Announces Proprietary Sequencing
 Chemistry
 Mar 04, 2019 I Julia Karow
 This at1ic!e has been updated to correct that BGl's Copenhagen laboratory currently does not offer
 commercial sequencing services on MG/ platforms.

 NEW YORK (GenomeWeb) - MGI Tech, the instrument division of China's BGI, is preparing to enter the
 North American and European markets with its sequencing platforms and technologies, possibly through a
 partner in the US. By the end of this year, the firm hopes to be ready to compete with lllumina, which has
 dominated the global sequencing market for years, on data quality, cost, and service in these territories.

 MGI, which has sold 1,000 sequencers in China and the Asia-Pacific region, already has about 20 early-
 access customers in Europe, has built a manufacturing facility in Latvia, and is assembling
 commercialization teams in North America and Europe.

 At the Advances in Genome Biology and Technology conference in Marco Island, Florida on Saturday, MGI
 also announced a new sequencing chemistry for its platforms, called CoolNGS, which will go into the
 hands of early-access users later this year. The new chemistry uses unlabeled nucleotides and
 fluorescently labeled antibodies to detect base incorporation, enabling longer and more accurate reads at
 lower cost, according to the firm.

 During the meeting, MGI also highlighted its upcoming high-throughput sequencer, MGISEQ-T7, which it
 announced last October at the ICG-13 conference in China; its MGISEQ-200 and MGISEQ-2000
 sequencers; and its sample preparation platforms. It also launched its single-tube long fragment read
 (stLFR) technology last week, which allows for the assembly of long reads from short reads and is similar in
 nature to 1 Ox Genomics' linked reads, and it announced a PCR-free library preparation kit for whole-
 genome sequencing that will be launched in the second quarter. In addition, a researcher from the
 Wellcome Sanger Institute presented results from a comparison between sequencing data from BGI and
 lllumina, demonstrating that the two are of comparable quality.

 Roy Tan, general manager for MGI Americas, said in an interview that the company is currently assembling
 commercialization teams in North America and Europe and aims to be ready to sell sequencing
                                                                    11                                             11
 instrumentation in these markets by the end of this year. As soon as we get the team ready, we' II move,
 he said. MGI is also considering a partnership for its US commercialization and is currently exploring
 different options, he added, noting that such a deal might take some time.




https://webcache.googleusercontent.com/search?q=cache:DQUoUhpkf4J:https:/ ... 6/24/2019
MGI Prepares to Sell Sequencers in North America, Europe; Announces Propriet... Page 2 of 4
            Case
         Case      3:20-cv-01465 Document
                3:19-cv-03770-WHO            1-22
                                      Document     Filed
                                                29-5      02/27/20
                                                       Filed        Page
                                                             07/31/19    3 of35of 5
                                                                      Page


 Because MGI is based in China, the firm started selling instruments in its home country first, where service
 and support were easier to build, followed by Asia-Pacific. Having established its PCR-free library prep and
 stLFR technologies, MGI now feels ready to enter Europe and North America, where it will be harder to
 succeed because of existing competition and high customer expectations, Tan said.

 As of now, MGI has no instruments at customer sites in the US, he said, though its San Jose research site
 - the former Complete Genomics - has several installed. Two MGI instruments are with customers in
 Canada, with others to follow, and more than 20 customers or early-access partners in Europe have MGI
 instruments, with the notable exception of the UK, where the firm is hoping to place an instrument soon.
 For Canada, MGI already has a sales and service team in place, Tan said, which is currently on a three-
 month training course in China.

 In the meantime, US customers can receive MGI sequencing data from BGI Genomics, which offers
 sequencing services through its Hong Kong laboratory, where several dozen MGI sequencers are installed.
 BGI Europe's Copenhagen laboratory now also has several MGI sequencing platforms in place, however,
 these are used for internal training purposes only and not for commercial sequencing services. BGI
 stopped offering sequencing services through its Philadelphia laboratory a while ago, Tan said.

 To prepare for instrument sales in Europe, MGI has built a large manufacturing facility in Latvia, which will
 become operational by the end of this year and which MGI hopes will shorten delivery times. Right now,
 exports from China need to go through Hong Kong, Tan said, which is inconvenient. MGI has not yet
 decided which of its products will be manufactured in Latvia, which Tan said will depend on sales
 forecasts. MGI currently has no other manufacturing facilities outside of China, where it has two production
 sites, but it might add more in the future, he said.

 While MGI maintains that the comparatively late rollout of its platforms in the US and Europe is mainly
 related to the need to build sales and service capabilities, various industry experts have said that it is
 partially due to lllumina's intellectual property around sequencing by synthesis in those regions.

 Tan declined to comment on specific intellectual property but said that, in general, MGI scores several
 factors for making decisions about which territories to enter, and those factors include both regulatory
 requirements and IP.

 At AGBT, Michael Quail, principal scientific manager at the Wellcome Sanger Institute in the UK, presented
 results from a comparison of lllumina and BGI data, both in a poster presentation and during a talk hosted
 byMGI.

 His team sent microbial DNA samples with varying GC content - ranging from 19 percent to 67 percent -
 as well as a standard human sample, NA12878, to BGI Genomics for sequencing on the BGISEQ-500 and
 compared the results to available data generated by lllumina on the MiSeq. For both datasets, a PCR-free
 library prep was used. Quail also traveled to BGl's Copenhagen laboratory to learn how to do the DNA
 library preparation and instrument loading.

 Overall, he said the quality of the BGI data is very high, with little GC bias, and read coverage was even.
 The quality of the data was as high as lllumina's but the distribution of errors was a little different. He said
 sample preparation for the MGI technology is straightforward but took longer than that of competitors, and
 the MGI instruments appeared to be flexible and user friendly.

 Among other results, he found that BG l's read coverage for S. aureus DNA, which only has 32 percent GC
 content, was more even than lllumina's, which he said might be because lllumina has optimized its
 technology over the years for GC-rich regions of the human genome at the expense of AT-rich regions.




https://webcache.googleusercontent.com/search?q=cache:DQUoUhpkf4J:https:/ ... 6/24/2019
MGI Prepares to Sell Sequencers in North America, Europe; Announces Propriet... Page 3 of 4
            Case
         Case      3:20-cv-01465 Document
                3:19-cv-03770-WHO            1-22
                                      Document     Filed
                                                29-5      02/27/20
                                                       Filed        Page
                                                             07/31/19    4 of45of 5
                                                                      Page


 He also found that BG l's read coverage of chromosomes 6 and 18 of the human sample was more even
 than lllumina's, covering some regions that lllumina reads did not cover well, though both technologies
 showed read dropout in the MHC region.

 Following an assembly of the human data with the SOAPdenovo assembler, BGI data delivered a "pretty
 good assembly for a short-read dataset," according to the poster, with an average contig size of 8
 kilobases and an N50 of 48 kilobases.

 A reference-guided assembly of the BGI and lllumina datasets yielded a larger N50 contig size for lllumina,
 which also had the largest contig, probably as a result of the longer read length (250 base paired-end
 MiSeq reads compared to 150 base paired-end BGISEQ-500 reads). However, the average contig size,
 number of contigs, and chromosome coverage were better for the BGI data, which covered 99 percent of
 the genome.

 The Sanger Institute will likely be interested in taking a look at the MGISEQ-T7 instrument, for which MGI is
 currently looking for early-access customers, Quail said, and would evaluate it for a range of applications,
 including not only human genome sequencing but also bacterial sequencing, RNA-seq, and ChlP-seq.
 However, it would be difficult to maintain two different sequencing technologies in parallel, he said, and to
 justify the replacement of an existing sequencing technology, a new technology would need to be of better
 quality and lower cost.

 Tan said MGl's platforms will be very cost-competitive with lllumina's. The high-throughput MGISEQ-T7,
 which will produce between 1 and 6 terabases per one-day run from up to four flow cells using 150 base
 paired-end reads, has a list price of $1 million and a reagent list price of $5 per gigabase, translating to
 about $500 in consumables costs per human genome, of which less than 10 percent are related to sample
 prep. The instrument is expected to go into service work at BGI Genomics later this year, and MGI is
 looking for early-access customers in different parts of the world. Chinese direct-to-consumer company
 WeGene has already ordered one of the new instruments.

 The MGISEQ-2000 has a list price of $450,000, which Tan claimed is about half that of lllumina's NovaSeq,
 and a reagent list price of $8 per gigabase, or about $800 per human genome. Its output comes close to
 that of a NovaSeq with an S1 flow cell, he said. According to MGI marketing material, the MGISEQ-2000
 has a maximum data output of 540 gigabases per run using a single flow cell and 1,080 gigabases per run
 using two flow cells, with 150 base paired-end reads. In addition, 300 base single-end reads are in
 development.

 Finally, the MGISEQ-200 has a list price of about $125,000, which differs slightly by region, and a higher
 reagent list price per gigabase than the MGISEQ-2000. This instrument is often used for applications such
 as NIPT that require a lower throughput and are less cost sensitive in terms of cost per base, Tan said.
 According to MGI, the instrument has a maximum output of 60 gigabases per run from a single flow cell,
 with 100 base paired-end reads.

 Last month, the company also globally launched two automated sample prep systems, which Tan said are
 available in the US through a distributor. The MGISP-100, which automates library preparation and linear
 amplification to generate DNA nanoballs (DNB), has a list price of $95,000, and the MGISP-960, which has
 similar capabilities but provides higher throughput, has a list price of $180,000, which Tan said is 35
 percent less than competing platforms. He also mentioned another instrument, MGIDL, which is required
 for automated sample loading onto the flow cell.

 With the company's new CoolNGS sequencing chemistry, which will be compatible with the MGISEQ-200,
 MGSISEQ-2000, and MGISEQ-T7 and is slated to go to early-access customers later this year, read length
 and accuracy are expected to increase further and sequencing costs to drop. Tan said the plan is to have
 the new chemistry replace the current one over time.




https://webcache.googleusercontent.com/search?q=cache:DQUoUhpkf4J:https:/ ... 6/24/2019
MGI Prepares to Sell Sequencers in North America, Europe; Announces Propriet... Page 4 of 4
            Case
         Case      3:20-cv-01465 Document
                3:19-cv-03770-WHO            1-22
                                      Document     Filed
                                                29-5      02/27/20
                                                       Filed        Page
                                                             07/31/19    5 of55of 5
                                                                      Page


 According to MGI CSO Rade Drmanac, the current sequencing chemistry relies on stepwise sequencing-
 by-synthesis (SBS) where 3'-blocked nucleotides are labeled with cleavable fluorescent dyes, which leave
 behind a molecular "scar" after they are removed. This chemistry is similar to that used by lllumina and
 others. Instead, MGI has now developed a chemistry that involves unlabeled 3'-blocked nucleotides and
 uses four types of fluorescently labeled monoclonal antibodies for detection that are each specific for one
 base. As a result, the nucleotides incorporated into the DNA do not bear a scar. "Now we have our
 proprietary, better chemistry," Drmanac said. It is unclear, however, whether aspects of this chemistry
 would be covered by any of lllumina's SBS patents.

 The antibodies are not only specific for one of the four bases but also only bind to the nucleotide when its
 3'-block is intact. "That's a nice property because as soon as you cleave the block, the antibody is
 removed in the same step," Drmanac said. In addition, three dye molecules can be coupled to one
 antibody, which increases their brightness, resulting in a stronger signal and better accuracy.

 The fluorescent dyes to label the antibodies are similar to those currently used to label the nucleotides, so
 no changes to the hardware of the instruments are needed. "We're just changing the chemistry," Drmanac
 said.

 As a result of the new chemistry, read lengths are expected to grow to up to 600 base paired-end reads
 and 800 base single-end reads, which will increase the throughput of the sequencing platforms. It will also
 "dramatically improve" the performance of the stLFR technology, Drmanac said, because the longer reads
 will cover longer stretches of the DNA fragments.

 In addition, sequencing costs are expected to decrease further, despite the need to produce antibodies for
 the new sequencing kits. Drmanac said that antibody technology has developed in recent years, involving
 bacterial expression vectors now, adding that "we calculated that the cost of antibodies is actually lower
 than the cost of polymerase."

 Several participants of the AGBT meeting who are customers of lllumina said they are happy to see
 competition from companies like MGI and Genapsys arise, citing worries about lllumina's dominant market
 position.


 Filed Under               Sequencing       Business News       Asia/Oceania      Editor's Pick     Europe

     North America               AGBT       long fragment read technology       NGS      BGI      MGI Tech




                   ..
    •   · •
  .. !Ii . , . :
                   !II •
                    :        I   ERRQR .. CORRECTED, SEQUENCING
        ··gw
                                                                                                                                   'Sf'ONSOR£1) ~ ·
                                 ll'O DHECT MEASURABLE !RESIDUAL D!S~ASE IN POST,TRANSiPLANIT MOS CASES      ••   !ii   . ..




                                 JUNE 25         I 12:00 PM ET                                            ....·!If)
                                                                                                                 i .: ·.. Agilent
                                                                                                                        •I!            .

              webinar                                                       L tREGISTER HERE                                  •,




              Privacy Policy. Terms & Conditions. Copyright© 2019 GenomeWeb LLC. All Rights Reserved.




https://webcache.googleusercontent.com/search?q=cache:DQUoUhpkf4J:https:/ ... 6/24/2019
